Citation Nr: 1632546	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  11-19 841	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to special monthly pension (SMP) or compensation (SMC) based on the need for aid and attendance, or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served in the Philippine Scouts from July 1946 to February 1949.  The Veteran died in April 2007.  The appellant was his widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Manila, the Republic of the Philippines.

A March 2014 Board decision granted the appellant's application to reopen the claim for service connection for the cause of the Veteran's death, but denied the claim on the merits.  The Board decision also denied the claim of entitlement to SMP or SMC based on the need for aid and attendance or by reason of being housebound.  The Board decision was entered on March 24, 2014.


FINDINGS OF FACT

1.  A Board decision entered on March 24, 2014, granted the appellant's application to reopen a claim of entitlement to service connection for the cause of the Veteran's death, but denied the claim on the merits; the Board decision also denied the claim of entitlement to SMP or SMC based on the need for aid and attendance or by reason of being housebound.
2.  In January 2015, the Board was notified that the appellant died on March [redacted], 2014; a death certificate is of record.


CONCLUSIONS OF LAW

1.  The March 2014 Board decision addressing the issues of whether new and material evidence had been received sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death, and entitlement to SMP or SMC based on the need for aid and attendance or by reason of being housebound, is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).
 
2.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claims of involving whether new and material evidence had been received sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death, and entitlement to SMP or SMC based on the need for aid and attendance or by reason of being housebound.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

A Board decision entered on March 24, 2014, granted the appellant's application to reopen a claim of entitlement to service connection for the cause of the Veteran's death, but denied the claim on the merits.  The March 2014 Board decision also denied entitlement to SMP or SMC based on the need for aid and attendance, or by reason of being housebound.  

Regrettably, the Board was notified in January 2015 that the appellant had died on March [redacted], 2014.  Due to the death of the appellant before the Board decision was entered, the March 2014 Board decision is hereby vacated.

II.  Dismissal

Unfortunately, the appellant died during the pendency of his appeal.  As a matter of law, claimants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Therefore, this appeal has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2015).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such a request must be filed not later than one year after the date of the claimant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . ."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).


ORDER

The Board decision entered on March 24, 2014 is vacated. 

The appeal of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death is dismissed.

The appeal of entitlement to SMP or SMC based on the need for aid and attendance or by reason of being housebound is dismissed. 



	                        ____________________________________________
	BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


